Citation Nr: 1424504	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis with headaches, to include as secondary to deviated septum with vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1988 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for sinusitis with headaches.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a statement dated September 3, 2013, the Veteran cancelled his hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

In a July 2013 informal hearing presentation, the Veteran's representative asserted that the Veteran's sinusitis could also be secondary to the Veteran's service-connected deviated septum with vasomotor rhinitis.  Service connection on the secondary basis does not constitute a new claim.  See e.g. Ashford v. Brown, 10 Vet. App. 120 (1997) (basing a claim for service connection on a new theory of etiology does not constitute a new claim).  As such, the Board has recharacterized the issue on appeal to reflect the theories of both direct and secondary service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In December 2013, the Board remanded the case to the Appeals Management Center (AMC) in Washington, DC, for additional development.  The development has been completed and the case is before the Board for final review. 

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran currently has sinusitis.

CONCLUSION OF LAW

The criteria for establishing service connection for sinusitis with headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a notification letter in March 2008.  This letter notified the Veteran of the information and evidence needed to substantiate and complete each claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability and effective dates are assigned.  The Board finds that the letter was fully time-compliant and content-compliant.   See 38 C.F.R. § 3.159(b); see also Dingess/Hartman.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met.  The Veteran's service treatment records (STRs), private medical records, and VA treatment records have been obtained.  The Veteran has not identified any records that remain outstanding.

Finally, the Board notes that the RO has substantially complied with the December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO was directed to obtain updated treatment records and schedule a VA examination with an ear nose and throat (ENT) specialist.  All efforts to obtain treatment records were documented by the RO.  Further, the February 2014 ENT examination has been associated with the file and considered by the Board.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

II.  Discussion

The Veteran claims that he has sinusitis that had its onset during his period of active service or is secondary to his service-connected deviated septum with vasomotor 

rhinitis.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra 

Service treatment records reflect that the Veteran experienced sinus headaches, nasal congestion, and took over the counter sinus headache and decongestant medication during service. 

On general medical VA examination in November 2008, the Veteran reported an onset of nasal stuffiness two years prior, which occurs daily that lasts "pretty much all day."  Two times a year, usually at spring and fall, he has sinus infection with feeling of pressure in the maxillary sinuses and purulent discharge.  He usually treats his sinus infections with antibiotics.  His sinus infections are usually followed by headaches.  His headaches occur once a week with severity of 7 or 8 out of 10.  He takes Sinus Tylenol 2 times a week as needed, which helps some.  On examination he was able to breathe through his nose, but he reported some occasional some dyspnea at rest and with exertion.  He denied purulent discharge and nasal regurgitation.  He did not demonstrate speech impairment.  The examiner diagnosed developmental nasal septum deviation and vasomotor rhinitis, and noted no objective evidence of sinusitis "at this time."

In a December 2009 notice of disagreement, the Veteran asserted that he experiences 6 to 12 chronic sinus episodes per year with headaches/pain that require medical treatment and absence from work.

Pursuant to the December 2013 Board remand, the Veteran was afforded a VA examination with an otolaryngologist (ENT specialist) in February 2014.  The examiner noted that the Veteran had recurrent sinus symptoms in the military and no trauma.  After discharge the Veteran underwent a nasal septoplasty and has remained asymptomatic ever since.  He takes Zyrtec tablet daily and uses saline nasal spray.  He has no other ENT complaints.  Noting that the Veteran had no current sinus symptoms or other ENT complaints, the examiner opined that it is unlikely that his problems were related to military service.

Having carefully considered the medical and lay evidence and the Veteran's contentions, the Board finds that service connection is not warranted for sinusitis with headaches, to include as secondary to service-connected deviated septum with vasomotor rhinitis.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he experiences such as stuffiness, pressure, and discharge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding a sinus disability or to determine the etiology of a claimed sinus disability as such matters require medical testing, such as x-rays or CT scans, and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran is unable to distinguish symptoms of sinusitis and rhinitis and his claim that sinus symptoms are related to sinusitis is not competent evidence.  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on these points.

In this case, the Board finds that service connection for sinusitis with headaches is not warranted because there is no evidence of a current sinus disability or one that has been present since discharge from service.  While the recent examiner noted that chronic sinusitis has been diagnosed, he clarified that the Veteran did not have sinus pathology.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently (or at any time during the claim period) has a sinusitis disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, the Veteran is not shown to have a chronic sinusitis disability related to service.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for sinusitis with headaches.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for sinusitis with headaches is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


